ORDER

PER CURIAM.
Damien Ray (Movant) appeals the motion court’s denial of his Rule 29.15 motion for post-conviction relief following an evi-dentiary hearing.
In his only point properly preserved for appellate review, Movant argues that the motion court clearly erred in denying his Rule 29.15 motion for post-conviction relief. He contends that trial counsel failed to call Doll, Smith, and Harrison as witnesses to testify on his behalf at trial. Movant alleges that the witnesses would have provided a viable defense that Mov-ant did not commit the charged offenses. We find no error and affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 84.16(b).